DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0033535 to Petersen.
In regards to claim 1, Petersen teaches an optical fan-out assembly and a method of constructing a fiber optic fan-out assembly (Figures 5A-5C; 400) comprising a fiber optic cable comprising a plurality of optical fibers and a surrounding jacket [0047], a housing comprising first (407b) and second (407a) mating halves that mate to form a cavity (422), each of the first and second halves having opposite first and second ends and first (412b) and second (412c) lips adjacent respective first and second ends, the second half having a window (452), wherein the first lips create a seal with the cable jacket, a disk (460) with a plurality of holes (472) having a periphery, the disk adjacent to and forming a seal with the second lips of the first and second halves, a plurality of furcation tubes (404), each of the furcation tubes being inserted into a respective hole (Figure 6), wherein the optical fibers extend through the cavity, and each optical fiber is received in a respective furcation tube.  But Petersen fails to expressly teach the disk having a plurality of slots, wherein a respective one of the plurality of slots extends between each hole and the periphery.  However, Applicant teaches the slots in the disk to allow for insertion of the optical fiber cables.  Peterson further teaches slots, Petersen does teach the plurality of holes to form a hole channel (472), the hole channel allowing the optical fiber cables and furcation tubes to be easily inserted.  The channel of Peterson forms a slot that extends between each hole (hole at the edge of the channel) and the periphery.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the channel of Petersen to teach the disk having a plurality of slots, wherein a respective one of the plurality of slots extends between each hole and the periphery.  
	In regards to claims 2 and 14, Petersen teaches each of the halves includes a groove (432) adjacent the second lip, and wherein the disk is received within the grooves.
	In regards to claims 3 and 15, Petersen teaches epoxy within the cavity. [0069]
	In regards to claims 4 and 16, Petersen teaches a door (480) that covers the window.
	In regards to claims 7 and 19, Petersen teaches each of the first and second halves includes press-fit features.
Claim(s) 5, 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0033535 to Petersen as applied to claims 1 and 13 above and in further view of U.S. Patent Application Publication 2015/0370029 to Petersen et al (hereinafter Petersen ‘029) and U.S. Patent 5,997,186 to Huynh et al.
	In regards to claims 5 and 17, Petersen teaches all discussed above but fails to expressly teach a cover that overlies the halves.  However, Huynh teaches an outer housing to provide a protective covering.  (Column 6)  Furthermore, Petersen ‘029 also teaches an outer housing/sleeve (72) over the inner housing. [0040]  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a cover that overlies the halves.  
	In regards to claims 6 and 18, Petersen ‘029 teaches the cover comprises a heat-shrinkable material. [0040]
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0033535 to Petersen as applied to claims 1 and 13 above and in further view of U.S. Patent Application Publication 2015/0370029 to Petersen et al (hereinafter Petersen ‘029) and U.S. Patent 5,997,186 to Huynh et al.
	In regards to claim 8, Petersen teaches an optical fan-out assembly (Figures 5A-5C; 400)  comprising a fiber optic cable comprising a plurality of optical fibers and a surrounding jacket [0047], a housing comprising first (407b) and second (407a) mating halves that mate to form a cavity (422), each of the first and second halves having opposite first and second ends and first (412b) and second (412c) lips adjacent respective first and second ends, the second half having a window (452), wherein the first lips create a seal with the cable jacket, a disk (460) with a plurality of holes (472) having a periphery, the disk adjacent to and forming a seal with the second lips of the first and second halves, a plurality of furcation tubes (404), each of the furcation tubes being inserted into a respective hole (Figure 6) wherein the optical fibers extend through the cavity, and each optical fiber is received in a respective furcation tube, further comprising a door (480) that covers the window.  
But Petersen fails to expressly teach the disk having a plurality of slots, wherein a respective one of the plurality of slots extends between each hole and the periphery.  However, Applicant teaches the slots in the disk to allow for insertion of the optical fiber cables.  Peterson further teaches slots, Petersen does teach the plurality of holes to form a hole channel (472), the hole channel allowing the optical fiber cables and furcation tubes to be easily inserted.  The channel of Peterson forms a slot that extends between each hole (hole at the edge of the channel) and the periphery.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the channel of Petersen to teach the disk having a plurality of slots, wherein a respective one of the plurality of slots extends between each hole and the periphery.  
Furthermore, Petersen fails to expressly teach a cover that overlies the halves.  However, Huynh teaches an outer housing to provide a protective covering.  (Column 6)  Furthermore, Petersen ‘029 also teaches an outer housing/sleeve (72) over the inner housing. [0040]  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a cover that overlies the halves.  
	In regards to claim 9, Petersen teaches each of the halves includes a groove (432) adjacent the second lip, and wherein the disk is received within the grooves.
	In regards to claim 10, Petersen teaches epoxy within the cavity. [0069]
	In regards to claim 11, Petersen ‘029 teaches the cover comprises a heat-shrinkable material. [0040]
	In regards to claim 12, Petersen teaches each of the first and second halves includes press-fit features.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  References B-E all discuss break out assemblies and fan-out assemblies.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874